Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Mardikar (US 2012/0060207) teaches evaluating risks based on matching attribute of the user device with the attributed in a database based on an identity assurance level using user attributes such as phone number ,e mail address, social security number.  Klawon (US 2005/0027983) teaches using a number of rating factors from the individual to calculate a total score by adding the numbers to provide an identity or credit rating of the individual.  Rotem et al. (US 2017/0187709) teaches calculating a fraud risk score and comparing it to a threshold to determine when to perform verification to identity the user’s identity.  Although the prior art teaches portions of the prior art which deals with identify verification using user attribute, and calculating a total score which relates to a fraud score and comparing it to a threshold, it fails to teach the concepts of generation of the first , second, third and fourth attributes when the total score is less than a threshold. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454